EXHIBIT 99.1 Contacts: LHA Kim Sutton Golodetz 212-838-3777 Kgolodetz@lhai.com Bruce Voss, 310-691-7100 Bvoss@lhai.com PhotoMedex, Inc. Dennis McGrath, Chief Financial Officer 215-619-3287 info@photomedex.com @LHA_IR_PR PHOTOMEDEX REPORTS 2 For the year revenues increase 89%, gross profit increases 97%, adjusted net income increases 95% MONTGOMERYVILLE, Pa. (March 8, 2012) – PhotoMedex, Inc. (NASDAQ: PHMD) today reported financial results for the three and 12 months ended December 31, 2011. On December 13, 2011 Radiancy, Inc. became a majority owned subsidiary of PhotoMedex in a reverse merger.In accordance with generally accepted accounting principles (GAAP), Radiancy is deemed to be the financial acquirer for financial statement purposes andtherefore the related consolidated statements of operations for the three and 12 month periods ended December 31, 2011 and for the year ended December 31, 2010, include activity from the pre-merged PhotoMedex only from the date of merger, December 13, 2011 through December 31, 2011. Reported Financial Results Revenues for the fourth quarter of 2011 were $28.8 million, which included $1.5 million in revenues from pre-merged PhotoMedex from the merger date through December 31, 2011.This represents an increase of 26% from revenues for the fourth quarter of 2010 of $22.9 million, which included no revenues from pre-merged PhotoMedex. Fourth quarter seasonal fluctuations – both positive and negative – for certain international markets are normal and expected for the Company’s consumer business, as compared with the balance of the year. The net loss for the fourth quarter of 2011 was $3.0 million, or $0.22 per share, which included $5.2 million in stock-based compensation expense, $1.0 million in other merger-related expenses and $1.7 in litigation expenses.This compares with net income for the fourth quarter of 2010 of $2.9 million, or $0.25 per diluted share, which included $0.07 million in stock-based compensation expense and $0.3 million in litigation expenses. Revenues for 2011 were $132.1 million, which included $1.5 million in revenues from pre-merged PhotoMedex from the merger date through December 31, 2011.This represents an increase of 89% from revenues for 2010 of $70.1 million, which included no revenues from pre-merged PhotoMedex. The net loss for 2011 was $0.7 million, or $0.06 per share, which included $34.0 million in stock-based compensation expense and related gross-up, $2.1 million in other merger-related expenses and $3.0 in litigation expenses. This compares with net income for 2010 of $11.6 million, or $0.99 per diluted share, which included $0.4 million in stock-based compensation expense and $0.3 in litigation expenses. As of December 31, 2011, the Company had cash and cash equivalents of $16.5 million. On a pro forma basis, had the merger been completed on January 1, 2011, revenues for 2011 were $162.3 million. Management expects revenues for the first quarter of 2012 to exceed $45 million, and expects cash and cash equivalents to exceed $23 million as of March 31, 2012. Dr. Dolev Rafaeli, PhotoMedex CEO, commented, “We are pleased to report our first financial results as a merged company and to deliver yet another year of substantial revenue growth. We have been able to expand our gross margin to 80% from 77% in the previous year, and improve our profitability performance, as measured by adjusted net income to revenue, to 28% from 27%.” Dr. Rafaeli added, “Our consumer brands continue to build sizeable sales momentum.I am proud of my global team’s operational and business achievements, especially considering that they were also fully engaged for most of the year in completing the merger between Radiancy and PhotoMedex.We’re looking forward to seeing the impact of Radiancy’s marketing methodologies and expertise on the XTRAC® and Neova® brands.In addition, we expect to continue to realize organic and geographic growth of our no!no!™, Omnilux™, Lumiere™ and LHE™ brands.” A reconciliation of non-GAAP financial measures to GAAP financial measures, and a presentation of the most directly comparable GAAP financial measures are included below. Non-GAAP Measures To supplement PhotoMedex’s consolidated financial statements presented in accordance with GAAP, PhotoMedex provides certain non-GAAP measures of financial performance. These non-GAAP measures include non-GAAP adjusted net income and non-GAAP adjusted net income per share. PhotoMedex’s reference to these non-GAAP measures should be considered in addition to results prepared under current accounting standards, but are not a substitute for, nor superior to, GAAP results.These non-GAAP measures are provided to enhance investors' overall understanding of PhotoMedex’s current financial performance and to provide further information for comparative purposes. Specifically, the Company believes the non-GAAP measures provide useful information to both management and investors by isolating certain expenses, gains and losses that may not be indicative of the Company’s core operating results and business outlook. In addition, PhotoMedex believes non-GAAP measures enhance the comparability of results against prior periods. Reconciliation to the most directly comparable GAAP measure of all non-GAAP measures included in this press release is as follows: (Unaudited) Three Months Ended December, 31 Year Ended December, 31 (ooo's) except per share amounts * Net (Loss) Income as reported $ ) $ $ ) $ Adjustments: Stock-based compensation expense 68 Depreciation and amortization expense 94 Other merger related expense - - Litigation expense Interest expense, net 24 - 24 - Income tax expense ) ) $ Non-GAAP adjusted income Primary shares post merger and outstanding Dec 31, 2011 Non-GAAP adjusted income per share $ *PhotoMedex, Inc. merged with Radiancy, Inc. in a reverse acquisition on December 13, 2011.Therefore, the operating results of PhotoMedex for the three- and 12-month periods ended December 31, 2011 include activity from the pre-merged PhotoMedex from December 13, 2011 through December 31, 2011. **As a result of purchase accounting rules, the operating results of the pre-merged PhotoMedex for the three- and 12-month periods ended December 31, 2010 are not included in the consolidated statements of operations for the periods ended December 31, 2010. Conference Call PhotoMedex will hold a conference call to discuss the Company's fourth quarter and full year 2011 results and answer questions today, March 8, 2012 beginning at 4:30 p.m. Eastern time. To participate in the conference call, dial toll free 888-812-8589 or International/toll 913-312-0408 (and confirmation code # 2150441). If you are unable to participate, a digital replay of the call will be available from 7:30 p.m. ET Thursday, March 8 until 7:30 p.m. ET Thursday, March 22, 2012 by dialing toll free 888-203-1112 or International/toll 719-457-0820 and using confirmation code # 2150441. The live broadcast of PhotoMedex, Inc.'s quarterly conference call will be available online by going to www.photomedex.com and clicking on the link to Investor Relations, and at www.streetevents.com. The online replay will be available shortly after the call ends at those sites. About PhotoMedex PhotoMedex is a global skin health company providing integrated disease management and aesthetic solutions to dermatologists, professional aestheticians and consumers. The company provides proprietary products and services that address skin diseases and conditions including psoriasis, vitiligo, acne, actinic keratosis (a precursor to certain types of skin cancer) and photo damage. Its experience in the physician market provides the platform to expand its skin health solutions to spa markets, as well as traditional retail, online and infomercial outlets for home-use products. As a result of its December 2011 merger with Radiancy Inc., PhotoMedex has added a range of home-use devices under the no!no!™ brand, for various indications including hair removal, acne treatment and skin rejuvenation. The company also offers a professional product line for acne clearance, skin tightening, psoriasis care and hair removal sold to physician clinics and spas. SAFE HARBOR STATEMENT Some portions of the conference call, particularly those describing PhotoMedex' strategies, operating expense reductions and business plans will contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 that are subject to risks, uncertainties and other factors. All statements other than statements of historical fact are statements that could be deemed forward-looking statements, including any statements of the plans, strategies and objectives of management for future operations; any statements regarding product development, product extensions, product integration or product marketing; any statements regarding continued compliance with government regulations, changing legislation or regulatory environments; any statements of expectation or belief and any statements of assumptions underlying any of the foregoing. In addition, there are risks and uncertainties related to successfully integrating the products and employees of the Company and Radiancy, as well as the ability to ensure continued regulatory compliance, performance and/or market growth.These risks, uncertainties and other factors, and the general risks associated with the businesses of the Company described in the reports and other documents filed with the SEC, could cause actual results to differ materially from those referred to, implied or expressed in the forward-looking statements.The Company cautions readers not to rely on these forward-looking statements.All forward-looking statements are based on information currently available to the Company and are qualified in their entirety by this cautionary statement.The Company anticipates that subsequent events and developments will cause its views to change.The information contained in this conference call speaks as of the date hereof and the Company has or undertakes no obligation to update or revise these forward-looking statements, whether as a result of new information, future events or otherwise. . Financial Statements follow PHOTOMEDEX, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNADUDITED) Three Months Ended December 31, Year Ended December 31, (ooo's) except per share amounts * Revenues $ Cost of Revenues Gross profit $ Operating expenses: Selling, general and administrative Research and development and engineering Operating Income (Loss) refinancing charge and interest expense, net ) ) Interest (expense), net ) - ) - Other income (expense) ) 9 ) ) Income (loss) before taxes ) ) Income tax expense (benefit) ) ) Net income (loss) 1 $ ) $ 1 $ ) $ Net income (loss) per share: Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ Shares used in computing net income (loss) per share: Basic Diluted 1 Includes: depreciation and amortization 94 Includes merger related expense - - Share-based compensation expense 68 *PhotoMedex, Inc. merged with Radiancy, Inc. in a reverse acquisition on December 13, 2011.Therefore, the operating results of PhotoMedex for the three- and 12-month periods ended December 31, 2011 include activity from the pre-merged PhotoMedex from December 13, 2011 through December 31, 2011. **As a result of purchase accounting rules, the operating results of the pre-merged PhotoMedex for the three- and 12-month periods ended December 31, 2010 are not included in the above consolidated statements of operations for the periods ended December 31, 2010. PHOTOMEDEX, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) Dec 31, 2011 Dec 31, 2010 Assets Cash and cash equivalents $ $ Short-term deposits - Accounts receivable, net Inventories Property and equipment, net Other assets Total Assets $ $ Liabilities and Stockholders' Equity Accounts payable and accrued liabilities $ $ Other current liabilities Bank and Lease Notes Payable - Other liabilities Stockholders' equity Total Liabilities and Stockholders' Equity $ $ PHOTOMEDEX, INC. CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) For the year ended December 31, * ** CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operating activities Depreciation and amortization Provision for doubtful accounts Provision for sales returns Stock based compensation Deferred income taxes ) Other - 96 Changes in assets and liabilities: (Increase) decrease in Current assets ) ) Current liabilities ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Sale of short term deposits ) Lasers placed into service 15 - Purchases of PP&E, net ) ) Acquisition costs, net of cash received ) - Other ) ) Net cash provided by (used in) investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Purchase of Company shares ) - Proceeds from exercise of options - Repayment of stockholders' loan - ) Net cash provided by (used in) financing activities ) EFFECT OF EXCHANGE RATE CHANGES ON CASH 2 - NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ *PhotoMedex, Inc. merged with Radiancy, Inc. in a reverse acquisition on December 13, 2011.Therefore, the operatingresults of PhotoMedex for the yearended December 31, 2011 include activity from the pre-merged PhotoMedex from December 13, 2011 through December 31, 2011. **As a result of purchase accounting rules, the operating results of the pre-merged PhotoMedex for year ended December 31, 2010 are not included in the above condensed statements of cash flows for the period ended December 31, 2010.
